Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application filed on 11/26/2018, in which claims 
1-11 and 13-19 are considered below.
                                                    Allowable Subject Matter
Claims 1-11 and 13-19 are allowable in light of the prior art of record.

EXAMINER'S AMENDMENT
       An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone call with Jeffry H. Nelson (Reg. No. 30,481).
The application has been amended as follows: 
The claims:
1. (Currently Amended) An aircraft comprising a wing, the wing having a fixed
wing with a wing tip device moveably mounted at an outer end of the fixed wing while the
aircraft remains in operation, the wing tip device moveable between:
(a) a flight configuration for use during a flight operation of the aircraft; and
(b) a ground configuration for use while the aircraft is operational and on the ground,
in which ground configuration the wing tip device is moved
away from the flight configuration such that the span of the aircraft wing is reduced,
wherein the wing tip device and the fixed wing are separated along a primary cut plane,
the primary cut plane oblique to a plane of the fixed wing extending in
spanwise and chordwise directions,, and the wing tip device rotatable between the flight
and ground configurations, about an axis of rotation orientated normal to the primary cut plane,
and
wherein when the wing tip device is in the flight configuration, the outer end of the fixed
wing and the inner end of the wing tip device meet along an interfacing cut line that separates an
outer surface of the fixed wing and an outer surface of the wing tip device,
the interfacing cut line comprising:
(i) a first length, formed by a cut through the outer surface of the fixed wing, and that is
offset from the primary cut plane in a first direction;
(ii) a second length, formed by a cut through the outer surface of the fixed wing, and that
extends within a plane containing the axis of rotation or within a plane parallel to the axis of
rotation; and
(iii) a transition section over which the interfacing cut line transitions from the first length
to the second length, and
wherein the second length forms a compression seal between the fixed wing and the wing tip device when the wing tip device is in the flight configuration, and the compression seal is formed as the wing tip device moves into the flight configuration from the ground configuration, and is broken as the wing tip device moves from the flight.

13. (Currently Amended) An aircraft wing including a fixed wing with a wing tip device
moveably mounted at an outer end of the fixed wing, the wing tip device moveable between:
(a) a flight configuration for use during flight operations of an aircraft having the aircraft
wing; and
(b) a ground configuration used by the aircraft while the aircraft is operational on the
ground, for use during ground-based operations, in which ground configuration the wing tip
device is moved away from the flight configuration such that the span of the aircraft wing is
reduced,
wherein the wing tip device and the fixed wing are separated along a primary cut plane,
the primary cut plane oblique to a plane of the fixed wing extending in
spanwise and chordwise directions, and the wing tip device rotatable between the flight
and ground configurations, about an axis of rotation orientated normal to the primary cut plane,
and
wherein when the wing tip device is in the flight configuration, an outer end of the fixed
wing and an inner end of the wing tip device meet along an interfacing cut line that separates an
outer surface of the fixed wing and an outer surface of the wing tip device,
the interfacing cut line comprising:
(i) a first length, formed by a cut through the outer surface of the fixed wing, that is offset
from the primary cut plane in a first direction;
(ii) a second length, formed by a cut through the outer surface of the fixed wing, that
extends within a plane containing the axis of rotation or within a plane parallel to the plane
containing the axis of rotation; and
(iii) a transition section in which the interfacing cut line transitions from the first length
to the second length,
wherein a sealing assembly at the second length forms a compression seal between the
fixed wing and the wing tip device when the wing tip device is in the flight configuration, and
the compression seal is formed as the wing tip device moves into the flight configuration from
the ground configuration, and is broken as the wing tip device moves from the flight
configuration to the ground configuration.

14. (Currently Amended) A fixed wing of an aircraft configured to receive a wing tip
device, wherein the wing tip device is separated from the fixed wing along a primary cut plane,
the primary cut plane oblique to a plane of the fixed wing extending in
spanwise and chordwise directions, such that the wing tip device rotatable between a
flight configuration and a ground configuration about an axis of rotation orientated normal to the
primary cut plane, wherein the aircraft is operational in both the flight and ground
configurations, and
wherein an outer end of the fixed wing is shaped to meet an inner end of the wing tip
device along an interfacing cut line that separates an outer surface of the fixed wing and an outer
surface of the wing tip device,
the interfacing cut line comprising:
(i) a first length, formed by a cut through the outer surface of the fixed wing and that is
offset from the primary cut plane in a first direction;
(ii) a second length, formed by a cut through the outer surface of the fixed wing and that
extends within a plane containing the axis of rotation or within a plane parallel to the plane
containing the axis of rotation; and
(iii) a transition section in which the interfacing cut line transitions from a first length to a
second length,
wherein the second length forms a compression seal between the fixed wing and the wing tip device when the wing tip device is in the flight configuration, and the compression seal is formed as the wing tip device moves into the flight configuration from the ground configuration, and is broken as the wing tip device moves from the flight configuration to the ground configuration.

15. (Currently Amended) A wing tip device configured received on a fixed wing
of an aircraft, wherein the wing tip device is separated along a primary cut plane from the fixed
wing, the primary cut plane oblique to a plane of the fixed wing
extending in spanwise and chordwise directions, such that the wing tip device is rotatable
between a flight configuration and a ground configuration about an axis of rotation orientated
normal to the primary cut plane, wherein the aircraft is operational in both the flight and ground
configurations, and
wherein an inner end of the wing tip device is shaped to meet an outer end of the fixed
wing along an interfacing cut line that separates an outer surface of the fixed wing and the wing
tip device, the interfacing cut line comprising:
(i) a first length, formed by a cut through the outer surface of the wing tip device and that
is offset from the primary cut plane in a first direction;
(ii) a second length formed by a cut through a leading edge of the outer surface of the
wing tip device and the second length is within a plane containing the axis of
rotation or within a plane parallel to the plane containing the axis of rotation; and
(iii) a transition section in which the interfacing cut line transitions from a first length to a
second length.
wherein the second length forms a compression seal between the fixed wing and the wing tip device when the wing tip device is in the flight configuration, and the compression seal is formed as the wing tip device moves into the flight configuration from the ground configuration, and is broken as the wing tip device moves from the flight configuration to the ground configuration.

16. (Currently Amended) A method of designing an interface between the outer end of a
fixed wing and the inner end of a wing tip device for an aircraft, the wing tip device moveable between:
(a) a flight configuration for use during flight operations of the aircraft; and
(b) a ground configuration for use while the aircraft is operational on the ground, 
in which ground configuration the wing tip device is moved away from
the flight configuration such that the span of the aircraft wing is reduced,
wherein the method comprises the steps of:
separating the wing tip device and the fixed wing along a primary cut plane, the primary
cut plane oblique to a plane of the fixed wing extending in spanwise
and chordwise directions, and the wing tip device rotatable between the flight and ground
configurations, about an axis of rotation orientated normal to the primary cut plane,
defining an interfacing cut line that separates an outer surface of the fixed wing and an
outer surface of the wing tip device, by defining
(i) a first length, formed by cut through the outer surface of the fixed wing that is offset
from the primary cut plane in a first direction;
 (ii) a second length, formed by a cut through the outer surface of the fixed wing 
within a plane containing the axis of rotation, or within a plane parallel to the plane
containing the axis of rotation; and
(iii) a transition section in which the interfacing cut line transitions from the first length
to the second length,
wherein the second length forms a compression seal between the fixed wing and the wing tip device when the wing tip device is in the flight configuration, and the compression seal is formed as the wing tip device moves into the flight configuration from the ground configuration, and is broken as the wing tip device moves from the flight configuration to the ground configuration.

18. (Currently Amended) An aircraft comprising a wing, the wing having a fixed wing
with a wing tip device moveably mounted at an outer end of the fixed wing, the wing tip device
moveable between:
(a) a flight configuration for use during flight operations of the aircraft; and
(b) a ground configuration for use while the aircraft is operational on the ground, 
in which ground configuration the wing tip device is moved away from
the flight configuration such that a span of the aircraft wing is reduced from the flight
configuration,
wherein the wing tip device is rotatable between the flight and ground configurations,
about an axis of rotation oblique to a plane of the fixed wing extending in spanwise and
chordwise directions, such that the wing tip device rotates upwards and rearwards when moving
from the flight to the ground configurations, and
wherein when the wing tip device is in the flight configuration, an outer end of the fixed
wing and an inner end of the wing tip device meet along an interfacing cut line that separates an
outer surface of the fixed wing and an outer surface of the wing tip device,
wherein the interfacing cut line comprising a leading edge section passing over an upper
surface of the wing, through a leading edge of the wing and onto a lower surface of the wing, the
leading edge section of the cut line formed by a cut that extends within a plane containing
the axis of rotation, wherein the interfacing cut line comprising an upper surface section located on the upper surface and extending through the axis of rotation and being offset inboard from the plane containing the axis of rotation; 
wherein the interfacing cut line comprising a lower surface section located on the lower
surface to the rear of the axis of rotation and offset outboard from the plane containing the
axis of rotation, 
wherein the second length forms a compression seal between the fixed wing and the wing tip device when the wing tip device is in the flight configuration, and the compression seal is formed as the wing tip device moves into the flight configuration from the ground configuration, and is broken as the wing tip device moves from the flight configuration to the ground configuration.

CONCLUSION
       Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO official fax number is 571-272-8300.
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642